Title: To James Madison from Valentin de Foronda, 5 November 1808
From: Foronda, Valentin de
To: Madison, James



Muy Señor mio:
Philada. 5. de Noviembre de 1808.

Tengo el dísgusto de dár parte á V. S. de nuevos desacatos, de nuevas víolacíones del terreno de mí Soberano.
Por los documentos adjuntos, que espero se servìrá V. S. debolverme despues de ínformado del hecho, verá, que el Amerícano D. Archivald Clarck, residente en el Pueblo de Newton, tubo el arrojo de pasar a la Província de la Florida, con Gente armada, y vìolentar la Casa del Habìtante D. Davíd Garvín, llevandose por la fuerza una Negra del dho. Garvín, lo que participó immediatamente el Señor Gobernador de San Agustin à los Juezes del Condado de Camden, reclamando la Negra, y castigo que merecen Clark, y sus Complìces: pero se le contextó, que no teníendo facultad pa. conocer en el asunto, habían remítído su Representacíon al Gobernador General del Estado de Georgia, para su determínacíon.
¿Que ha resultado, Caballero Madison, de todas estas dílacíones?  Que se ha dado tíempo á que el expresado Clark y sus Sequaces se hayan líbertado por medio de la fuga, del castigo qe. merecen.  Esto es muy doloroso, pues la impunidad es la procreadora de los delítos, y la tardanza en la persecucíon de los criminales, alienta á estos a cometer las accíones mas violentas, pues estan seguros de la fuga, síempre que les convíene.  Me ofrezco con todos los Respetos debídos a la obedíencia de V. S. y pido à Dios gue. su vída ms. as.  B L. M de V S su mas atento servidor

Valentin de Foronda

